Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Announces Pricing of US$150 Million Offering of Convertible Senior Notes JAG - TSX/NYSE CONCORD, NH, Sept. 10 /CNW/ - Jaguar Mining Inc. ("Jaguar" or the "Company") (JAG: TSX/NYSE, JAG.NT: TSX) announced today that it has entered into an agreement with a group of initial purchasers to issue and sell US$150 million aggregate principal amount of 4.50% senior convertible notes due 2014 (the "notes"). Jaguar has granted the initial purchasers a 30-day option to purchase up to an additional US$15 million aggregate principal amount of notes to cover over-allotments, if any. The size of the offering was increased from the initial US$110 million to US$150 million. The closing of the offering of the notes is expected to occur on or about September 15, 2009, subject to the satisfaction of customary closing conditions, including approval of the Toronto Stock Exchange and the New York Stock Exchange. Jaguar expects to receive net proceeds of approximately US$144.6 million from the offering of the notes (or approximately US$159.1 million if the initial purchasers' over-allotment option is exercised in full). Jaguar intends to use the net proceeds from the sale of the notes to repurchase its outstanding 10.5% secured notes and to fund the exploration and pre-development of a gold property that has yet to commercially produce gold for which Jaguar is in exclusive negotiations, with the balance to be used for working capital and general corporate purposes, which may include funding operations, development, acquisitions and capital expenditures. Any purchase of the 10.5% secured notes may be made in the open market, through an offer to purchase, by redemption once permitted on or after March 22, 2010 or in any other manner permitted by law. While the terms of the acquisition referred to above have not been settled, the parties have agreed that, if completed, the purchase price would be between US$39 million and US$43 million, all payable in Jaguar common shares. The shares would be subject to a four-month hold period under applicable Canadian law. The proposed acquisition will be subject to, among other things, the completion of due diligence satisfactory to Jaguar, the settlement of a definitive agreement as well as regulatory consents and approvals. The acquisition, if consummated, would not constitute a "significant acquisition" under applicable Canadian or U.S. securities laws. The notes will be unsecured, senior obligations of the Company. The notes will bear interest at a rate of 4.5% per year, payable semi-annually in arrears on May 1 and November 1 of each year, beginning on May 1, 2010, and will mature on November 1, 2014. The notes will have an initial conversion rate of 78.4314 Jaguar common shares per US$1,000 principal amount of converted notes, representing an initial conversion price of approximately US$12.75 per common share, which is approximately 26.24% of the closing price of Jaguar common shares on the New York Stock Exchange on September 10, 2009.
